Citation Nr: 0324105	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  00-00 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a gynecological 
disability, claimed as hysterectomy, bilateral salpingo-
oophorectomy, monthly menstrual complications, loss of sexual 
stimulation, childbirth complications, multiple cysts, and 
fibroid tumors.

2.  Entitlement to service connection for a low back 
disability, characterized as bulging discs at L4-5 and L5-S1. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 until 
March 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO, in pertinent part, denied 
entitlement to service connection for gynecological and low 
back disorders.

In February 2001 this case was remanded by the Board for 
additional development and adjudicative action.  

In July 2003 the RO most recently affirmed the determinations 
previously entered.

The case is once more before the Board for appellate 
consideration. 


REMAND

This claim must be afforded expeditious treatment by the VBA 
AMC.  



The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals  for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the VBA AMC to provide expeditious handling of 
all cases that have been remanded by the Board and the CAVC.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002). 

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a)).

Accordingly, as mandated by the VCAA of 2000, this case is 
REMANDED to the VBA AMC for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, supra.  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response, and issue a 
supplemental statement of the case if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the VBA AMC.  



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


